              Case 2:19-bk-20898-WB                     Doc 19 Filed 12/18/19 Entered 12/18/19 17:34:17                                     Desc
                                                         Main Document    Page 1 of 3

     Attorney or Party Name, Address, Telephone & FAX                             FOR COURT USE ONLY
     Numbers, State Bar Number & Email Address
     Nancy Curry
     Chapter 13 Standing Trustee
     1000 Wilshire Blvd., Suite 870
                                                                                                              FILED & ENTERED
     Los Angeles, CA 90017
     (213) 689-3014 FAX (213) 689-3055                                                                               DEC 18 2019
     inquiries@trusteecurry.com
                                                                                                               CLERK U.S. BANKRUPTCY COURT
                                                                                                               Central District of California
                                                                                                               BY penning DEPUTY CLERK



     Chapter 13 Trustee

                                                UNITED STATES BANKRUPTCY COURT
                                         CENTRAL DISTRICT OF CALIFORNIA – NAME OF DIVISION
                                                                          LOS ANGELES  DIVISION

     In re:                                                                       CASE NUMBER: 2:19-bk-20898-WB
                                                                                  CHAPTER 13

     Hillis, Carol Lee                                                               ORDER CONFIRMING CHAPTER 13 PLAN

                                                                                  DATE: 12/04/2019
                                                                                  TIME: 10:00 am
                                                                                  COURTROOM: 1375
                                                                                  ADDRESS: 255 E. Temple Street
                                                                                             Los Angeles, CA 90012
                                                                  Debtor(s).

This order pertains to the (specify original or version of amended plan)                          Original       Chapter 13 Plan (Plan) filed
on (date) 09/13/2019 , docket number _________. 2

The Plan was served on the creditors pursuant to FRBP 3015. Debtor* appeared and was examined at a meeting of
creditors conducted pursuant to 11 U.S.C. § 341(a). The court, finding that the Plan with any modification made at the
confirmation hearing meets the requirements of 11 U.S.C. §§ 1322 and 1325, orders as follows:

The Plan is confirmed, with the following provisions:

I.     PLAN PAYMENTS AND LENGTH OF PLAN
       A. Debtor’s Monthly Plan payments will commence on 10/13/2019 and continue on that day of the month for
           60 months. These payments shall be:
                         Payments by Debtor of $ 287.00                    per month for months 1 through              2    .
                         Payments by Debtor of $ 329.00                    per month for months           3     through      60 .
                         Payments by Debtor of $                           per month for months                 through           .
                     Continuation of payment schedule attached.
              For a total plan length of ____
                                          60 months totaling $_______________(the
                                                              19,656.00           Plan base amount), plus tax refunds if
              required.
                     “Bankruptcy Code” and “11 U.S.C.” refer to the United States Bankruptcy Code, Title 11 of the United States Code.
         “FRBP” refers to the Federal Rules of Bankruptcy Procedure. “LBR” and “LBRs” refer to the Local Bankruptcy Rule(s) of this court.
                                   * The term “Debtor” refers to both debtor spouses in a joint bankruptcy case.

              This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

April 2019                                                                  Page 1                      F 3015-1.03.ORDER.CNFRM.CH13.PLAN
         Case 2:19-bk-20898-WB                     Doc 19 Filed 12/18/19 Entered 12/18/19 17:34:17                                     Desc
                                                    Main Document    Page 2 of 3

    B.        This is a Fixed Percentage Plan. Claims in Classes 1 through 4 and 7 will be paid pursuant to the Order of
              Payments of Claims set forth below. After these payments are completed, nonpriority unsecured claims that
              are not separately classified (Class 5) will be paid pro rata    % of the total amount of these allowed
              claims.

    C.        This is a Residual Plan. After payments required to be made to all other creditors provided for in this Plan, this
              is estimated to pay a total of $ 11,242.18
                                               _________ and ______%
                                                                100    to claims in Class 5.

    D. Income Tax Refunds

         All Debtors will provide to the Chapter 13 Trustee a copy of each income tax return filed during the Plan term
         within 14 days of filing the return.
                    During the Plan term, Debtor must turn over to the Chapter 13 Trustee all tax refunds in excess of
                    $500.00 (combined federal and state) per year.
                    This is a 100% Plan. Unless the Plan is modified to a lower percentage, Debtor may retain tax refunds.

II. ORDER OF PAYMENT OF CLAIMS

    Unless modified by Part III.E of this Order, the Chapter 13 Trustee must make payments on claims as set forth in Section
    II.A of the Plan.

III. OTHER PROVISIONS

    A.        Lien Avoidance
                    1. The Plan provides (in Section IV.A.) that Debtor will request the court to value property or avoid liens
                       of creditors under 11 U.S.C. § 506 by separate motion(s). This court has issued order(s) on such
                       motion(s). The affected liens are identified in Attachment A. Unless otherwise ordered by this court,
                       the effective date on which such liens will be avoided is the date of completion of all Plan payments.
                    2.   The Plan utilizes Section IV.C to modify secured claims and liens without a separate motion and
                         serves as the motion to value the real or personal property and avoid liens and security interests of
                         creditors. See Attachment B for valuation and avoidance of liens under 11 U.S.C § 506.

                    3. The Plan utilizes Section IV.C to avoid judicial liens or nonpossessory, nonpurchase-money security
                       interests of creditors on real or personal property under 11 U.S.C § 522(f).
                              See Attachment C for avoidance of real property judicial liens.

                              See Attachment D for avoidance of judicial liens and nonpossessory, nonpurchase-money
                              security interests of creditors on personal property.
    B.        Surrender of Collateral and Automatic Stay Termination

         The following collateral is surrendered to secured creditors and the automatic stay provisions of
         11 U.S.C. § 362(a) are terminated as to the collateral only, and the co-debtor stay under 11 U.S.C. §1301 is
         terminated in all respects, upon entry of this order.

                                          COLLATERAL                                                    SECURED CREDITOR

              a.

              b.

              c.




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

$SULO2019                                                         Page 2                   F 3015-1.03.ORDER.CNFRM.CH13.PLAN
         Case 2:19-bk-20898-WB                     Doc 19 Filed 12/18/19 Entered 12/18/19 17:34:17                                     Desc
                                                    Main Document    Page 3 of 3

    C. Attorney’s Fees

         1.         Attorney for Debtor is employed under the Rights and Responsibility Agreement (RARA) and is awarded
                    Base Fees of $ 5,000.00     . Having received $ 1,200.00     , Attorney for Debtor is entitled to a payment
                    of $ 3,800.00     from the bankruptcy estate on account of such Base Fees.

         2.         Attorney for Debtor is employed on an hourly fee contract. All fee awards shall be by separate order.

    D. The Chapter 13 Trustee is authorized to make payment to creditors holding allowed secured claims based on the
       Plan. However, the amounts listed on a proof of claim for an allowed secured claim control over any contrary
       amounts listed in the Plan as to the current installment payment and arrearage unless otherwise ordered by the
       court. Also, any determination in the Plan or by separate motion made under FRBP 3012 about the amount of a
       secured claim is binding on the creditor holding the claim, even if the holder files a contrary proof of claim, regardless
       of whether an objection to claim has been filed. If relief from the automatic stay is ordered as to a secured creditor
       on certain collateral, then all payments under the Plan to the secured creditor as to that collateral will cease.

    E.        The following modifications to the Plan have been agreed to by the Chapter 13 Trustee, and/or a creditor if
              applicable, and Debtor, or have been ordered by the court at the Plan confirmation hearing:




    F. Revesting Property

         Property of the bankruptcy estate will revest in Debtor after a discharge is granted or, if the case is dismissed or
         closed without a discharge, in accordance with 11 U.S.C. § 349 and any order of the court. Revesting will be
         subject to all liens and encumbrances in existence when the case was filed, except those liens avoided by court
         order or extinguished by operation of law. In the event the case is converted to a case under Chapter 7, 11, or 12
         of the Bankruptcy Code, the property of the estate will vest in accordance with applicable law. After confirmation
         of this Plan, the Chapter 13 Trustee will have no further authority or fiduciary duty regarding use, sale, or
         refinance of property of the estate except to respond to any motion for proposed use, sale, or refinance as
         required by the LBRs. Before any discharge or dismissal, Debtor must seek approval of the court to purchase,
         sell, or refinance real property.

     G. Debtor must not incur debt greater than $1,000 without prior court approval unless the debt is incurred in the
        ordinary course of business pursuant to 11 U.S.C. §1304(b) or for medical emergencies.

                                                                           ###




                 Date: December 18, 2019




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

$SULO 2019                                                         Page 3                   F 3015-1.03.ORDER.CNFRM.CH13.PLAN
